*148
ORDER

PER CURIAM.
AND NOW, this 4th day of November, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether petitioners have standing to raise constitutional challenges to 15 Pa.C.S. § 1929.1 based upon its alleged violation of the Commerce Clause and Equal Protection Clause.
Justice GREENSPAN did not participate in the consideration or decision of this matter.